NUMBER 13-18-00056-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

MICHAEL BALDERAZ ON BEHALF OF
THE ESTATE OF JOSEPHINE BALDERAZ,                                          Appellant,

                                          v.

DAN MARTIN, M.D. AND SURGICAL
ASSOCIATES—CORPUS CHRISTI, L.L.P.,                                        Appellees.


                   On appeal from the 28th District Court
                        of Nueces County, Texas



                                    ORDER
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

      This cause is before the Court on appellant’s motion to reinstate. Appellees filed

a response in opposition. On June 7, 2018, this Court previously issued a memorandum

opinion dismissing Cause Number 13-18-00056-CV.
         The Court, having fully examined and considered appellant’s motion to reinstate is

of the opinion that, in the interest of justice, appellant's motion to reinstate and request

for extension of time to file the clerk’s record should be granted.       Accordingly, we

withdraw our previous opinion and judgment. Said cause remains pending before the

Court.

         It is so ORDERED.

                                                                      PER CURIAM


Delivered and filed the
22nd day of June, 2018.




                                             2